137 Ga. App. 264 (1976)
223 S.E.2d 468
SIMS
v.
THE STATE.
51531.
Court of Appeals of Georgia.
Submitted January 5, 1976.
Decided January 15, 1976.
*265 John W. Timmons, Jr., for appellant.
Ken Stula, Solicitor, for appellee.
EVANS, Judge.
Defendant was arrested for public drunkenness by the city police of Athens, Georgia. No marijuana was found on his person at the time of his arrest, which was a "patting-down" for weapons; but, at the city stockade an inventory search was made and marijuana was found on his person. He was tried and convicted of violating the Controlled Substances Act and he appeals. Held:
The sole complaint is that the defendant was convicted on the unsupported testimony of one witness who found the marijuana on his person. Of course there was other testimony as to the finding of marijuana. Defendant contends the evidence was manufactured against him and that no marijuana was actually found on him.
Where the testimony of the state and the defendant is in conflict, the jury is the final arbiter. Crews v. State, 133 Ga. App. 764 (213 SE2d 34); Harrell v. State, 69 Ga. App. 482 (1) (26 SE2d 151); Locey v. State, 74 Ga. App. 447, 448 (39 SE2d 763).
Judgment affirmed. Pannell, P. J., and Marshall, J., concur.